DeBRULER, Justice,
dissenting.
The relators, town and board, show that the respondent court has issued an order restraining them “from taking any action of any form or of whatever nature which would revoke or impair in any manner whatever the TEMPORARY BUSINESS LICENSE issued to the plaintiff” and contend that such order was issued without proper jurisdiction. The burden is upon relators in this Court to show the absence of jurisdiction. State ex rel. Marich v. Lake Superior Court, Room 5, (1980) Ind., 407 N.E.2d 233; State ex rel. City of Indianapolis v. Marion County Superior Court, Room 2, (1966) 247 Ind. 385, 216 N.E.2d 349.
In fulfillment of this burden relators' contend that the order is beyond the court’s proper jurisdiction in that it impinges upon their legislative prerogative. It is undoubtedly true as a general proposition that courts will not interfere with mere matters of municipal legislation. City of Valparaiso et al., v. Gardner, (1884) 97 Ind. 1. Legislation within the meaning of this rule would include the enactment and repeal of ordinances and the indulgence in processes appurtenant thereto. The respondent court’s order does not prohibit relators from repealing the ordinance pursuant to which the temporary business license was granted or the passage of a new, more restrictive ordinance regulating the same business. In legal effect, this order simply provides legal insulation to a particular license pending a final determination of a lawsuit. I cannot see how it can be viewed as impinging upon the legitimate legislative authority of rela-tors. I therefore vote to deny the writ for the reason that relators have failed throughout to sustain their burden of showing a prima facie case for its issuance.